

117 HR 2059 IH: Federal Firefighter Flexibility and Fairness Act
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2059IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Sarbanes introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend section 5542 of title 5, United States Code, to provide that any hours worked by Federal firefighters under a qualified trade-of-time arrangement shall be excluded for purposes of determinations relating to overtime pay.1.Short titleThis Act may be cited as the Federal Firefighter Flexibility and Fairness Act.2.Treatment of hours worked under a qualified trade-of-time arrangementSection 5542 of title 5, United States Code, is amended by adding at the end the following:(h)(1)Notwithstanding any other provision of this section, any hours worked by a firefighter under a qualified trade-of-time arrangement shall be disregarded for purposes of any determination relating to eligibility for, or the amount of, any overtime pay under this section.(2)For purposes of this subsection—(A)the term qualified trade-of-time arrangement means an arrangement under which 2 firefighters who are employed by the same agency agree, solely at their option and with the approval of their employing agency, to substitute for one another during scheduled work hours in the performance of work in the same capacity; and(B)the term firefighter means a firefighter as defined by section 8331(21) or 8401(14)..